PeausoN, C. J.
The discrepancy produced by the inadver-tauce of putting the letter “1” after the letter “a” instead of 'before it, was cured by the recital of the true name, “John C. Blair, in the oath, and the command to arrest the body of the said “ J. C. Balir,” showing that i.t was intended to bo written “ J. 0. Blair.” So, the matter was immaterial. But this Court is clearly of opinion, that the justice of the peace who issued the warrant, had the right to correct the mistake, with the sanction of his Honor. Hoskins v. Young, 2 Dev. and Bat. Rep. 527, cited on the argument, is notin point.' — • There, the warrant was altered in a material matter, i. e. inserting the name of a third party, by a justice of the peace who had not isu-ed the warrant. There is no error.
Pee OukiaM, Judgment affirmed.